—In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Suffolk County, dated January 15, 1975, which denied their motion to (1) remove the action from the District Court, Suffolk County, to the Supreme Court, (2) amend their complaint by increasing the ad damnum clause and (3) amend their bill of particulars, without prejudice to renewal upon proper papers. Order affirmed, with $50 costs and disbursements. We believe that it was an *769appropriate exercise of discretion to deny this motion, the third such application; there was no showing by a medical affidavit of (1) a causal connection between the accident and the asserted injury and (2) a course of treatment pertaining thereto. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.